DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the fourth office action for application number 17/230,619, Fast Fit Mini Blind Bracket, filed on April 14, 2021.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 9, 2022 has been entered.
Claim Objections
Claim 1 is objected to because of the following informalities:  in line 4, --a-- should be inserted before "first" (all occurrences); in line 5, --a-- should be inserted before "horizontal"; in line 7, --a-- should be inserted before "second" (second occurrence); in line 8, --a-- should be inserted before "second" (both occurrences); and in line 9, --a-- should be inserted before "vertical".  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the at least one aperture" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1 and 4-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2019/0053654 to Chang et al., hereinafter, Chang and in view of U.S. Patent No. 6,279,863 to Hall.  Chang discloses fast fit mini blind bracket comprising: a bracket (20A), the bracket including a first region (22A) and a second region (24A) oriented perpendicular to each other and comprising an inner portion that is seated within an outer portion, the first region including a first centrally located aperture having a predetermined shape, and the second region including a second centrally located aperture having a second large portion connected with a second small portion, the second large portion and the second small portion both located within a vertical plane of the second region; the bracket further comprising a geometrically-shaped end piece (34A) on the first region and a geometrically-shaped end piece (54A) on the second region, the geometrically-shaped end piece on the first region and the geometrically-shaped end piece on the second region configured to receive a mini blind rail (10A); a fastener end and a fastener (paragraph [0026] or paragraph [0029]), the fastener configured to secure the bracket to a surface; wherein the inner portion and the outer portion include the at least on aperture to receive the fastener; wherein the fastener is a nail or a screw; and wherein the surface (paragraph [0024]) is a wall, ceiling, or window molding.

[AltContent: textbox (Second centrally located aperture)][AltContent: textbox (First centrally located aperture)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    339
    414
    media_image1.png
    Greyscale

Chang discloses the claimed invention except for the limitation of the first centrally located aperture having a first large portion connected with a first small portion, the first large portion and the first small portion both located within the horizontal plane of the first region, and wherein the first small portion is more centrally located within the horizontal plane than the first large portion and wherein the second small portion is more centrally located within the vertical plane than the second large portion.
Hall teaches a fast fit mini blind bracket comprising: a bracket (10) having first and second regions, the first region (14) including a first centrally located aperture (15) having a first large portion connected with the first small portion, the aperture for receiving a fastener.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the bracket in Chang to have included a centrally located aperture in the first and second regions, respectively and wherein the first centrally located aperture has a first large portion connected to a first small portion for the purpose of mounting the bracket to a surface and for ease of removing the bracket to facilitate cleaning of the blind.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have positioned the first and second centrally located apertures of the first and second regions in a manner in which the first and second small portions of the apertures are centrally located with the horizontal and vertical planes, respectively than the first and second large portions, since such is generally a user's preference and since the specification nor the claims provide any criticality for positioning the centrally located apertures in this manner on the planes of the first and second regions.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  U.S. Patent No. 6,375,140 to Shen is directed to a fastening device of a top rod of a window shade.  U.S. Patent No. 6,322,029 to Sonnenberg et al. is directed to an installation bracket including a generally L-shaped main body with a top wall and rear wall including centrally located apertures.  U.S. Patent No. 5,230,493 to Luoto is directed to a mounting bracket for a window covering headrail.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANITA M KING whose telephone number is (571)272-6817. The examiner can normally be reached M-F 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell Mckinnon can be reached on 571-272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

						/ANITA M KING/                                                                            Primary Examiner, Art Unit 3632                                                                                                                            September 9, 2022